DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Instant Corrected Notice of Allowability is being generated in view of the acknowledgment of the foreign priority of the claim and receipt of the certified copy.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 14 June 2022.

Regarding Previous Rejection Under 35 USC § 112
Previous rejection of claims 1-13 has been withdrawn in view of the amendment to the rejected claims.

Regarding Previous Rejection Under 35 USC § 103
Previous rejection of claims 1-13 has been withdrawn in view of the amendment to the rejected claims.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for the following examiner’s amendment was given in a telephone interview with Scott W. Brim (Reg. No. 51,500) on 29 June 2022.

In the claims, the Examiner’s Amendment is as follows:

Claim 5 has been amended as follows:

5. (Currently Amended) The skin diagnostic device of claim 1, further comprising:
a supporter including a first end positioned on a second surface of the body, where the second surface is opposite to the first surface of the body, and wherein an opening penetrating the first end and a second end that is opposite to the first end is formed in the supporter.

Allowable Subject Matter
Claims 1, 3-8, 10-13 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record does not show or suggest the combination of the following limitations: “a first magnetic body and a second magnetic body and an alignment member positioned between the first magnetic body and the second magnetic body and extending in length between the first magnetic body and the second magnetic body; wherein the first magnetic body, the alignment member, and the second magnetic body are positioned on a same line as the optical unit; and wherein the alignment member extends in length in a second direction perpendicular to a first direction in which the same line extends”.

Regarding claim 8, this claim is also allowed as it incorporates limitations similar to those set forth in independent claim 1.

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.	Yang US Patent Application Publication No. 2012/0268648 teaches adaptive lens module and image capturing apparatus.

2.	Wyner et al. US Patent Application Publication No. 2013/0127309 teaches protective cases and methods of making.

3.	Oh et al. US Patent Application Publication No. 2014/0119718 teaches camera lens cover for cell-phone case.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 14, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633